Citation Nr: 0523580	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2001, for the payment of additional compensation for a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1958 and again from December 1961 to December 1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision from the Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional Office 
(RO), which added the veteran's spouse as a dependent 
effective September 1, 2001.   

In August 2004, the Board remanded this appeal to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. The 
case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1. The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the earlier effective date issue addressed in 
this decision.

2.  Prior to August 14, 2001 the veteran had failed to submit 
a complete application with all requested evidence for 
additional compensation for a dependent spouse.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 1, 2001 for payment of additional benefits for a 
dependent spouse are not met. 38 U.S.C.A.  §§ 1115, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 
3.401 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to October 1, 1978, the VA governing law provided that 
a veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  38 
U.S.C. § 315 (1976).  Effective October 1, 1978, Pub. L. 95- 
479 provided that additional compensation would be payable to 
veterans with a combined disability evaluation of 30 percent 
or more for their dependents.  38 U.S.C.A. § 1115 (West 
2002).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2004).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f) (West 2002).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n) (West 2002).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b) 
(2004).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action. 38 C.F.R. § 
3.401(b)(1).

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. §§ 
3.204, 3.205, 3.216 (2004).  A valid marriage may be 
established by various types of documentary evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. § 3.205 (2004).  The 
social security number of the claimed dependent is also 
required to establish entitlement to benefits.  38 C.F.R. § 
3.216 (2003).  

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
38 C.F.R. § 3.204(a)(1) (2004).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors, which established entitlement to the benefit being 
paid, continue to exist.  38 C.F.R. § 3.652(a) (2004).  When 
the required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b) (2004).

Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31 (2004).  
Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased 
compensation due to an added dependent shall commence on the 
first day of the calendar month immediately succeeding the 
month in which the award became effective.  38 U.S.C.A. § 
5111 (West 2002); 38 C.F.R. § 3.31.

The veteran contends, in essence, the effective date for 
adding his spouse to his compensation should go back to June 
26, 1995, the effective date for his award of a 30 percent 
combined disability rating since he had been married to his 
current spouse since 1986.

The veteran's VA Form 686c, Application for Compensation at 
Separation from Service, was received in September 1958, 
indicating that the veteran had married "B.R.O." in August 
1948, with a divorce in April 1952, and that the veteran had 
married "M.J.S." in May 1955.  A May 1952 divorce decree 
for B.R.O. and a May 1955 marriage certificate for M.J.S. 
were attached.  

The veteran filed his original claim for service connection 
in January 1968.  Attached was a copy of the veteran's 
December 1960 marriage certificate to "M.K.H."  

In a June 1968 rating decision, the RO granted service 
connection for sarcoidosis and assigned a non-compensable 
disability rating.  Subsequently, by rating decision dated in 
April 1971, the RO granted service connection for residuals, 
low back sprain and a right ankle sprain, assigning non-
compensable disability ratings for each.  

In May 1975, the veteran filed for bankruptcy in California.  
Since there was a VA educational overpayment outstanding, VA 
was notified of this action.  The bankruptcy papers listed 
the veteran's spouse at the time as P.C.K.  No date of 
marriage was listed.  

The veteran filed another claim for service connected 
disability compensation in June 1994 and filed another 
application for dependency but did not list his dependent 
spouse's name at that time.  However, the veteran did 
indicate that he had been married three times and that his 
present spouse had been married two times.  

A rating decision dated in March 1995 granted a 20 percent 
rating for low back disability, which did not provide for a 
dependency allowance at that time.  

In a VA psychiatric examination report dated in October 1995, 
the veteran reported that he was currently married but did 
not provide the name of his spouse or any other information.

In a December 1995 rating decision, the veteran was awarded 
an increase in compensation for his right ankle disability 
and his combined disability rating reached 30 percent 
effective June 26, 1995.  It was at that time that the 
veteran became eligible for additional VA compensation 
benefits based on his award of service connection benefits 
with a combined disability rating of 30 percent.  

In a letter dated February 12, 1996, sent to his address of 
record, the RO notified the veteran of this decision and 
advised the veteran to complete the enclosed VA Form 21-686c 
if he wished to claim dependents.

An undated Social Survey, completed as part of the veteran's 
psychiatric examination, was received in February 1996.  
According to this report, the veteran reported getting 
married in 1968, divorced in 1970, remarried in 1970, and 
divorced two-and-a-half years later, but that he was 
currently married for the last nine years.  

The record contains a VA Form 21-686c, Declaration of Marital 
Status, dated in March 1996, showing marriages to M.K.H. from 
December 1960 to 1971 and to C.A.T. from July 1986; no 
marriage certificates or divorce decrees were attached.  The 
veteran also indicated that C.A.T. had been married once 
before to A.A. who died in November 1978.  

The March 1996 form was returned to the veteran with a 
dependency development letter in April 1996.  The veteran was 
informed that his current declaration conflicted with his 
prior statements that he had been married at least three 
times, instead of the two marriages listed on the form.  The 
veteran was requested to correct the attached form and submit 
copies of documents terminating his marriages.  

A follow-up letter was sent to the veteran in June 1996 
requesting that he submit a revised declaration, VA Form 21-
686c, listing all of his prior marriages with supporting 
documentation.  The veteran was also informed that since the 
RO had not received the requested evidence, his current claim 
for a dependent spouse was denied.  The veteran was advised 
that if he did not submit the requested evidence by April 
1997 that he may not be eligible for a dependency allowance 
until a new claim was received.

In May 1997, the veteran returned the VA Form 21-686c.  At 
this time the veteran only added the information from his 
prior marriage to M.J.S., indicating marriage in May 1955 
with a subsequent divorce in 1959.  The veteran also 
submitted a marriage license for his marriage to C.A.T. in 
June 1986.  

In an attached undated letter, the veteran stated:  "I am 
returning the enclosed papers which you sent to me last year 
completed.  It was not possible to return them by your 
requested due date, as other exigencies, a move of residence, 
as well as trying to locate divorce documents, which are not 
in existence, took up time.  In this note, I feel that the 
federal government's inquisition into my past marriages is 
not only unnecessary, but is an unwarranted invasion of my 
privacy and a usurpation of my civil rights.  It is the 
state's mandate, not the federal government, as to whether 
people are legally able to marry or not.  I certainly was 
never asked to prove any marriage to take a spouse overseas 
in the military, or to claim benefits for the same.  It does 
not concern the government whether I have been married three 
or thirty times, as past spouses are not part of this claim 
of benefits.  All I must provide is proof of marriage to 
present spouse, which I have done.  If you feel that more 
documentation is needed, feel free to attempt to procure them 
- be my guest.  I will expect the additional compensation for 
which I am entitled from the time I qualified at the 30% 
level or above, as soon as possible.  Please be aware that I 
am forwarding a copy of this to my elected Senator for 
monitoring and follow up on this and regulations."

In May 1997, the veteran submitted a copy of his marriage 
certificate to C.A.T.  In response to the veteran's May 1997 
letter, he was sent a letter explaining that his current 
declaration did not include any information about previously 
claimed marriages to B.R.O. and P.C.K.  He was again 
requested to clarify his prior marriages and to submit 
evidence of the termination of his prior marriages.  

In November 1998, the veteran was evaluated by a Mental 
Hygiene Clinic.  At that time the veteran reported that his 
first marriage ended in divorce in 1970, that he re-married 
in 1973 with a divorce in 1975, and had been married to his 
current wife since 1986.  No names were provided.  A 
subsequent VA psychiatric examination report in November 1999 
indicated a first marriage in 1955 for 4 years, a second 
marriage in 1961 for 9.5 years, and a current marriage since 
1986.  Again, no names were provided.      

In August 2001, the veteran submitted a revised Declaration 
of Status of Dependents, VA Form 21-686c, listing his four 
prior marriages and divorce dates and his current marriage to 
C.A.T.  He also submitted divorce decrees for M.K.H. and 
P.C.K.  The veteran stated that he had been unable to obtain 
a divorce decree for his marriage to M.J.S.  He also stated 
that "I first qualified for additional allowance for spouse 
when assigned a Comb SC evaluation of 30% effective 6-26-95; 
that was later changed to 50% SC effective that same date and 
increased to 60% effective 12-2-98.  Reference VARO letter of 
7-11-97."  

Another VA dependency development letter was sent to the 
veteran in August 2001 requesting the divorce decree 
terminating his marriage with M.J.S.  Later that month, the 
veteran submitted the requested document.   

On April 30, 2002, another VA dependency development letter 
was sent to the veteran requesting his current spouse's birth 
date.  This information was necessary as part of the Social 
Security number verification process.  All veterans and their 
dependents are now required to provide evidence of a valid 
Social Security number.  This requirement was added to the 
law in December 2001 and had never been previously requested.  

In May 2002, the veteran provided the requested information 
along with a copy of C.A.T.'s birth registration.  He also 
noted:  "PLEASE remember that I was awarded assigned a 30% 
service connected disability evaluation effective 26 June 
1995; I have been married to current spouse from 7-19-86; 
AND, I am still waiting to be paid the additional dependency 
allowance.  I cannot comprehend what the VA repeatedly delays 
payment of this benefit.  It certainly appears to me that the 
delay is INTENTIONAL since I previously provided the 
information you asked for in your 30 April 2002 letter.  OR, 
you are not reviewing your claims field adequately for the 
information you allegedly need.  In either instance, I would 
appreciate payment of the additional dependency allowance 
from 26 June 1995."   

In June 2002 the dependency allowance for a spouse was 
processed granting the effective date of September 1, 2001, 
the first day of the calendar month immediately succeeding 
the month in which the award became effective.  An award 
notification letter was sent to the veteran the same month.  

In correspondence dated that same month, the veteran stated: 
"I have been told that if the VARO is provided the 'minimum 
name/date/place of marriage and termination of marriage' the 
VARO usually does not required copies of the documentary 
evidence.  Only when the marital data may be questionable 
should documents be requested to support claim.  I certainly 
have not been questioned about the validity of any marriage 
or termination of marriages of myself and/or spouse.  BUT, I 
have had to provide copies of each and every document 
terminating marriages of myself and spouse.  But those 
weren't enough either.  As I have stated above, the VARO 
asked again for current spouse's date of birth on April 30, 
2002.  The communications necessary to establish my current 
spouse as a dependent have been continuous from April 15, 
1996 (subsequent to receipt of VAF 21-686c)."  

A Notice of Disagreement was received in July 2002 concerning 
the effective date of the additional dependency allowance 
effective date of September 1, 2001.  The veteran noted that 
the award letter of September 14, 1999 stated that payment 
was made for a single veteran with no dependents and that no 
VA Form 21-686c had been sent to claim any dependents.  The 
veteran also noted a second VA letter advising him of the 
amended compensation award but did not include any 
information concerning dependents or reporting any change in 
dependency status.  

The veteran further stated:  "Please remember that I DID NOT 
QUALIFY FOR ADDITIONAL ALLOWANCE FOR DEPENDENT SPOUSE UNTIL I 
WAS NOTIFIED BY VARO/WILMINGTON DE, VIA LETTER OF SEPTEMBER 
14, 1999 that 'your combined evaluation is 50% disabling from 
June 26, 1995, and 60% from December 2, 1998.'  Although, 
this contains a retroactive effective date of 26 June 1995 
for the 50% SC evaluation, I Was not authorized the 
additional allowance prior to the 14 September 1999 letter.  
The VARO letter of April 15, 1996 letter dis state that 'if 
entitlement is established, may not be paid prior to the date 
of its receipt.  (i.e. documents terminating all prior 
marriages for yourself and spouse (must be received within 
one year of the date of this letter April 15, 1997).  But, 
had I responded with all the documentation/evidence requested 
by the April 15, 1996 and 7-11-97 letters, I still was not 
eligible for any dependency allowance prior to 14 September 
1999 (when I was officially notified of the increased SC 
evaluations to 50% and 60% respectively (95 and 98)...  Since 
the VARO had the evidence supporting dependency (i.e., VAF 
21-686c and marriage certificate) prior to the 14 September 
1999 letter, additional allowance for spouse should have been 
paid from 26 June 1995 COMPARED TO EFFECTIVE DATE OF 9-01-01 
quoted in VARO letter of June 21, 2002."    

The Board has carefully reviewed all of the evidence and the 
applicable laws and regulations and finds that the earliest 
date on which additional dependency allowance for the 
veteran's spouse can be added to his compensation award is 
September 1, 2001.  As noted above, a December 1995 rating 
decision established the original eligibility for an 
additional dependent when it increased the veteran's combined 
service connected compensation percentage to 30 percent, 
effective June 26, 1995.  

The veteran was informed of this potential increase for 
dependency allowance by a VA letter of February 12, 1996 and 
was requested to submit a current statement of his marital 
history by completing a VA Form 21-686c.  Unfortunately, in 
March 1996 the veteran submitted a partially completed VA 
Form 21-686c which did not list his full marital history.  
This form was returned to the veteran in April 1996 along 
with a request for evidence terminating all his prior 
marriages.  This additional evidence was requested in 
accordance with the law (38 C.F.R. § 3.204) not because VA 
wished to intrude on the veteran's privacy, but because there 
was information on file that conflicted with the information 
the veteran had provided (see above).  

A follow-up letter was sent to the veteran in June 1996 
requesting that he respond to the April 1996 letter.  He was 
also advised that if a response was not received within one 
year of by April 15, 1997 [38 C.F.R. § 3.109], payment for 
any additional dependency allowance could be made only from 
the date of the receipt of the requested evidence.  See 
38 C.F.R. § 3.158.  

The veteran did not respond to this request until May 15, 
1997 when he submitted a revised VA Form 21-686c along with a 
marriage certificate to C.A.T., his current spouse.  However, 
the revised form was still an incorrect statement of the 
veteran's marital history and did not include specific 
divorce decrees as requested.  He was sent a VA dependency 
development letter dated July 11, 1997 specifically 
requesting information concerning his prior marriage to 
P.C.K.  There is no record that the veteran ever directly 
responses to this request for information and evidence.

In July 1999 the veteran's total combined service connected 
rating was increased to 50 percent from June 26, 1995 and 60 
percent from December 2, 1998.  He was notified of this 
increase by a VA award letter dated September 14, 1999.  He 
was advised that no dependency allowance was being paid.  At 
this time, no claim for a dependency allowance was invited by 
the RO because he had been eligible for a dependency 
allowance since the prior December 1995 rating, but had not 
been paid because he had failed to provide the requested 
correct dependency information and evidence.  Simply stated, 
the RO had already informed the veteran of the information 
needed, and the veteran had not responded in a timely manner.   

It was not until August 14, 2001 that the veteran submitted 
another revised and corrected VA Form 21-686c listing all 
four prior marriages along with his current marriage.  He 
also submitted copies of two divorce decrees.   A third 
decree was submitted prior to the end of the month.  

To establish entitlement to additional benefits for dependent 
spouse, the mere fact that the veteran has submitted evidence 
showing that he or she is married is not sufficient to award 
such benefits.  The RO was not obligated to begin paying 
additional benefits for a dependent spouse based solely on 
the information provided on the original claim.  The veteran 
was required to follow through with specific information 
after VA compensation benefits were awarded to him, as 
required by law.  He failed to do so.  As more than a year 
had elapsed since an increase in disability rating and 
requests for information on dependents had occurred, the RO 
was entitled to make the increase in compensation for the 
veteran's dependent spouse effective from the first day of 
the month following the month in which the claim for 
additional compensation for his dependent spouse was re-
opened and the requested evidence received.

In light of the foregoing, the arguments made by the veteran 
do not warrant the grant of an effective date prior to 
September 1, 2001, for an increase in disability compensation 
based upon the addition of his dependent spouse.  The veteran 
met the eligibility requirements for an increase in 
disability compensation based on the addition of his 
dependent spouse on June 26, 1995, but his failure to provide 
specific information about his divorces and remarriages until 
August 14, 2001 resulted in the current effective date, 
September 1, 2001.  The confusion the RO had in determining 
whether the veteran was married or not in the early to mid 
1990's can be clearly seen and understood based on the 
history provided within this decision.  It was the duty of 
the veteran to provide the information requested by the RO in 
a timely manner to address this problem.  If the veteran had 
provided more information in a timely manner, this issue 
would have been quickly resolved.

Having carefully considered all evidence of record with 
regard to the veteran's arguments in light of the applicable 
law, the Board finds that the veteran's contentions are 
without merit.  Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.401, additional compensation would have been payable to the 
veteran if evidence of spousal dependency had been received 
within one year of the December 1995 or the September 1999 
notifications of the rating actions announcing increased 
compensation.  The veteran did not submit a complete 
Declaration of Status of Dependents until August 14, 2001, 
which is well after the expiration of the one-year period 
from the time he had been informed of the necessity for 
providing such information.  The veteran does not dispute 
this.

In conclusion, the law provides that when dependency evidence 
is not received within the one-year time period, the 
effective date shall be the date of receipt of the claim.  
See 38 C.F.R. §§ 3.400, 3.401(b).  In this case, the 
veteran's claim requesting entitlement to additional benefits 
based on a dependent spouse, with proper evidence of such 
dependency, was not received any earlier than August 14, 
2001.  The Board finds that the RO assigned the earliest 
effective date possible for additional compensation benefits 
for the veteran's dependent spouse.  The effective date that 
the RO assigned is based on the date of receipt of the 
application for that benefit, with the required information, 
in August 2001.  The payment of increase compensation for the 
veteran's dependent spouse actually commenced on September 1, 
2001, pursuant to the provisions of 38 U.S.C.A. § 5111(a) and 
38 C.F.R. § 3.31.  Accordingly, for the reasons and bases 
discussed above, the veteran's appeal must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
August 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's remand, he was provided with 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the May 2003 
SOC.  

Finally, with respect to element (4), the Board notes that 
the August 2004 letter, the SOC, and the SSOC generally 
informed the veteran that it was necessary to send any 
evidence in his possession to VA that supports his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first adjudication 
of the claim, the content of the notice finally provided to 
the veteran fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated by the RO.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant.

The claims folder contains all available documents regarding 
this claim.  The veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	
ORDER

An effective date earlier than September 1, 2001, for the 
payment of additional compensation benefits for a dependent 
spouse is denied.



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


